
	
		I
		111th CONGRESS
		2d Session
		H. R. 4954
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Issa (for
			 himself, Mr. Boucher,
			 Mr. Smith of Texas,
			 Mr. Conyers,
			 Mr. Coble,
			 Mr. Cohen,
			 Mr. Franks of Arizona, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide
		  recourse under the patent law for persons who suffer competitive injury as a
		  result of false markings.
	
	
		1.False marking
			(a)In
			 generalSubsection (b) of
			 section 292 of title 35, United States Code, is amended to read as
			 follows:
				
					(b)A person who has suffered a competitive
				injury as a result of a violation of this section may file a civil action in a
				district court of the United States for recovery of damages adequate to
				compensate for the
				injury.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to all
			 cases, without exception, pending on or after the date of the enactment of this
			 Act.
			
